Citation Nr: 1637549	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected Bell's palsy.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Bell's palsy.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected Bell's palsy.

4.  Entitlement to a compensable rating for ruptured flexor tendon of the left fourth finger with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in October 2015.  The transcript of that hearing has been included in the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

As discussed below, the Board finds that the current VA examination reports related to the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, and an acquired psychiatric disability and entitlement to a compensable rating for ruptured flexor tendon of the left fourth finger with surgical scar are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that another VA examination is warranted that provides an opinion addressing all potential theories of entitlement.  The Board notes that the Veteran testified at the October 2015 hearing that service-connected Bell's palsy symptoms of tongue biting, eye twitching, and jaw locking aggravated his mood and that he self-medicated by isolating himself when he needed to calm down.   

A February 2016 VA mental disorders examination report noted that the Veteran had never been diagnosed with a mental disorder and concluded that the Veteran had no current diagnosis of a mental disorder.  The examiner noted that the Veteran was "frustrated" with the process for VA benefits and had current symptoms of depressed mood, decreased interest due to medical restrictions, decreased appetite, difficulty sleeping due to pain, feelings of guilt for not being able to provide for his household, and that he felt "grouchy" for about half an hour, four days per week.  The Veteran reported stress in active service related to his first marriage.  The examiner found the Veteran to be fully oriented, appropriately groomed, with subdued mood and affect, normal thought processes, and clear and coherent speech.   The examiner opined that the Veteran did not meet the criteria for a mental health disability because he endorsed normal mood fluctuations related to his health problems and frustrations with the VA benefits process and that his symptoms were mild, transient, and did not rise to the level of a mental disability or impair his functioning.  With regard to the Veteran's 2011 diagnosis of anxiety disorder, the examiner opined that anxiety disorder was not related to active service because it was related to childhood sexual abuse, treatment was sought about 15 years after separation from service, and the Veteran reported that the treatment was helpful and did not endorse symptoms of an anxiety disorder at the examination.

The Board finds the examiner's opinion to be insufficient to address all plausible bases for service connection.  Specifically, the examiner did not address the Veteran's assertions that he has a mood disorder that is aggravated by service-connected Bell's palsy.  Accordingly, an additional VA examination is warranted.

In addition, the Veteran's representative contends in a July 2016 informal hearing presentation that the Veteran receives treatment for a diagnosed psychiatric disorder.  Therefore, additional development to identify and obtain any outstanding psychiatric treatment records is also in order.

With regard to the Veteran's claims of entitlement to service connection for diabetes mellitus and hypertension, the Board finds additional VA examinations are warranted to provide opinions that address all requested inquiries and assess all relevant evidence of record.  The Board notes that the Veteran testified to receiving a corticosteroid treatment (prednisone) for Bell's palsy at the maximum dosage for three months in 1992 and that the side effects of the drug caused weight gain and diabetes.  In addition, the Veteran submitted an article on prednisone that indicated side effects may include weight gain, increased blood pressure, stomach problems, salt retention, steroid-induced diabetes, and mood changes and an article dated July 2003 that indicated glucocorticoids could trigger diabetes and hypertension.

In a February 2016 VA hypertension examination, the examiner noted that the Veteran indicated he was first diagnosed with hypertension in 1997 and was placed on blood pressure medication.  The examiner also noted October 1993 STRs requested an evaluation for high blood pressure readings that was ultimately assessed as normotensive.  The VA examiner found the Veteran was officially diagnosed with hypertension in 2000 and that the elevated blood pressure readings in service did not meet the criteria for hypertension based on the results of a five-day check.  The examiner noted being unaware of any medical literature that substantiates the assertion that steroid treatment or Bell's palsy had long-term or lasting effects on elevated blood pressure or hypertension.  

In a February 2016 VA diabetes mellitus examination, the Veteran reported being diagnosed with diabetes in 1997.  The examiner noted that the Veteran received medical treatment at the VA from 1997 to 1999, with a January 2000 VA treatment note assessing "new onset" diabetes mellitus.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to active service because there was no documentation of a diagnosis of diabetes prior to 2000.  The examiner noted that diabetes mellitus was the inability to use insulin properly and that treatment with steroids in people with diabetes may increase blood glucose temporarily but "blood glucose should return to pre-treatment levels a few days after the steroid is stopped."  The examiner found it was unlikely that diabetes mellitus was due to a short course of prednisone treatment in 1992 for Bell's palsy because steroids and Bell's palsy did not have a lasting effect on blood sugar or diabetes mellitus; the examiner stated being unaware of any literature that substantiates the claim that diabetes mellitus was caused by Bell's palsy or the treatment for Bell's palsy.  

As the February 2016 VA opinions did not provide an opinion as to whether hypertension and/or diabetes were aggravated by service-connected Bell's palsy and treatment for Bell's palsy, or address the articles submitted by the Veteran on prednisone and glucocorticoids and his relevant lay statements that he noticed weight gain after treatment with prednisone, an additional VA examination is warranted.

With regard to the Veteran's claim for a compensable rating for his service-connected left fourth finger disability, the Board finds that another VA examination is warranted that accounts for the Veteran's statements of functional loss and functional impairment due to pain.  At the October 2015 hearing, the Veteran testified that treatment with cortisone shots did not work and that he believed he was going to need further surgery on the finger.  He reported flare-ups of pain that cause him to take his wedding band off before the finger locks up and swells.  In the July 2016 informal hearing presentation, the Veteran's representative asserted that the Veteran reported symptoms of painful motion and functional loss and that his surgical scar was painful and/or unstable.

In a February 2016 VA hand and finger conditions examination report, the Veteran reported pain at the proximal interphalangeal joint, periodic swelling and locking, and good range of motion.  The examiner measured maximum extension at the metacarpophalangeal joint of 0 degrees, proximal interphalangeal joint of 10 degrees, and distal interphalangeal joint of 0 degrees and maximum flexion at the metacarpophalangeal joint of 90 degrees, proximal interphalangeal joint of 100 degrees, and distal interphalangeal joint of 70 degrees, with no gap between the pad of the thumb and fingers, and no pain, localized tenderness on palpation, or additional functional loss or limitation of motion after repetition.  The examiner found swelling to be an additional contributing factor to disability.  

In a February 2016 VA scars examination report, the examiner found no unstable or painful scars and no resulting limitation of function due to the scar.

In light of the representative's contentions and the deficiencies in the reports of the February 2016 VA examinations, the Board has determined that the Veteran should be afforded additional VA examinations to determine the degree of severity of his service-connected ruptured flexor tendon of the left fourth finger with surgical scar.  The Board finds the February 2016 VA examination reports to be inadequate because they do not address the Veteran's lay statements of functional impairment related to flare-ups of pain, swelling, and locking.  The Board notes that when evaluating a disability involving the musculoskeletal system, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *8 (Vet. App. July 5, 2016), the Board finds an additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion and in weight-bearing and non weight-bearing as specified in 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of all VA treatment records for the Veteran dated from April 2016 to the present.  All efforts to obtain these records must be documented in the claims file.

2. Thereafter, schedule the Veteran for another examination to determine the nature and etiology of his diabetes mellitus and hypertension.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

With respect to diabetes mellitus and hypertension, the examiner is asked to address:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service-connected Bell's palsy, to include medication for Bell's palsy.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In making these determinations the examiner must specifically consider and address the evidence indicating corticosteroids used to treat Bell's palsy may cause diabetes mellitus and/or hypertension and the Veteran's statements regarding weight gain, high blood pressure, and diabetes since treatment for Bell's palsy in service.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all acquired psychiatric disorders present during the period of the claim.

With respect to each acquired psychiatric disorder, the examiner is asked to address:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected Bell's palsy, to include medication for Bell's palsy.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must specifically address the January 2011 diagnosis of anxiety disorder not otherwise specified and the Veteran's lay statements regarding a relationship between his service-connected Bell's palsy symptoms and mood.

A complete rationale must be provided for any opinion offered.

4. Then, the Veteran should be scheduled for another VA examination to assess the nature and severity of left fourth finger residuals ruptured flexor tendon and surgical scar.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All manifestations related to the Veteran's service-connected left fourth finger disability must be addressed in accordance with VA rating criteria.

The examiner should provide a full description of any functional loss or functional limitations, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement due to the service-connected left fourth finger residuals ruptured flexor tendon and surgical scar and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, weight-bearing, and nonweight-bearing, for the joints in question.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




